


Exhibit 10.17

Right of First Review Agreement for Overture Acquisition Corp.

January 30, 2008

Overture Acquisition Corp.

c/o Maples Corporate Services Limited

PO Box 309

Ugland House

Grand Cayman, KY1-1104

Cayman Islands

Re: Initial Public Offering of Overture Acquisition Corp.

Ladies and Gentlemen:

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Overture
Acquisition Corp., a Cayman Islands exempted limited liability company (the
“Company”), and J.P. Morgan Securities Inc., as representative of the
underwriters named therein (the “Underwriters”), relating to an underwritten
initial public offering (the “IPO”) of the Company’s units (the “Units”), each
Unit composed of one ordinary share of the Company, par value $0.0001 per share
(the “Ordinary Share”), and one warrant, which is exercisable for one Ordinary
Share (the “Warrants”). Certain capitalized terms used herein are defined in
paragraph 3 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree with the Company as follows:

1. The undersigned agree that from the Effective Date of the Registration
Statement until the earlier of (i) the consummation of an Initial Business
Combination or (ii) 24 months from the Effective Date of the Registration
Statement, the Company shall have the right of first review (the “Right of First
Review”) with respect to business combination opportunities of the undersigned
and companies or other entities which the undersigned manage or control with an
enterprise value of $120 million or more. The undersigned will first offer, and
will cause such companies or other entities under their management or control to
first offer (subject to any fiduciary obligations the undersigned or members of
management or members of the board of directors of such companies or other
entities may have), any such business combination opportunity to the Company.
The undersigned will not, and will cause each company or other entity under
their management or control not to, pursue such business combination opportunity
unless and until a majority of the Company’s disinterested directors has
determined for any reason that the Company will not pursue such opportunity.

2. Each of the undersigned has the full right and power, without violating any
agreement by which he or it is bound, to enter into this letter agreement.

3. As used herein, (i) “Effective Date” shall mean the date of the notice of
effectiveness of the Registration Statement from the United States Securities
and Exchange Commission; (ii) “Initial Business Combination” shall mean the
effecting a merger, share capital exchange, asset acquisition, share purchase,
reorganization or similar business combination with one or more operating
businesses in connection with which the Company will require that a majority of
the Ordinary Shares voted by the Public Shareholders are voted in favor of such
acquisition and Public Shareholders owning less than 30% of the IPO Shares
exercise their redemption rights; (iii) “IPO Shares” shall mean the Ordinary
Shares underlying the Units issued in the IPO; (iv) “Public Shareholders” shall
mean purchasers of Ordinary Shares in the IPO or in the secondary market,
including any of the Company’s officers or directors or their affiliates,
including the undersigned, to the extent that they purchase or acquire Ordinary
Shares in the IPO or the secondary market; and (v) “Registration Statement”
shall mean the Company’s Registration Statement on Form S-1 (File No.
333-146946, originally filed by the Company with the Securities and Exchange
Commission under the Securities Act of 1933, as amended, on October 26, 2007) in
the

 

 

 

--------------------------------------------------------------------------------






form it became effective and including the information deemed to be a part
thereof at the time of effectiveness pursuant to Rule 430A under the Securities
Act of 1933, as amended.

4. Each of the undersigned acknowledges and understands that the Company and the
Underwriters will rely upon the agreements, representations and warranties set
forth herein in proceeding with the IPO. Nothing contained herein shall be
deemed to render the Underwriters a representative of, or a fiduciary with
respect to, the Company, its shareholders, or any creditor or vendor of the
Company with respect to the subject matter hereof.

5. This letter agreement shall be binding on the undersigned and their
successors and assigns. This letter agreement shall terminate on the earlier of
(i) the consummation of an Initial Business Combination and (ii) 24 months from
the effective date of the Registration Statement; provided that such termination
shall not relieve the undersigned from liability for any breach of this letter
agreement prior to its termination.

6. This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of New York applicable to contracts formed
and to be performed entirely within the State of New York, without regard to the
conflicts of law provisions thereof to the extent such principles or rules would
require or permit the application of the laws of another jurisdiction.

7. No term or provision of this letter agreement may be amended, changed,
waived, altered or modified except by written instrument executed and delivered
by the party against whom such amendment, change, waiver, alteration or
modification is to be enforced.

[SIGNATURE PAGE FOLLOWS]

 

 

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date first set forth above.

 

 

 

 

 



 

 

/s/ John F. W. Hunt

 

 

 

John F. W. Hunt

 

 

 

 

 



 

 

/s/ Marc J. Blazer

 

 

 

Marc J. Blazer

 

ACCEPTED AND AGREED:

Overture Acquisition Corp.

 

 

 

 

 

 

By:

/s/ John F. W. Hunt

 

 



 

Name: John F. W. Hunt
Title: Chief Executive Officer

 

 

 

 

 

Signature Page to Right of First Review Agreement

 

--------------------------------------------------------------------------------